



Exhibit 10.5


OCEANEERING INTERNATIONAL, INC.
2017 ANNUAL CASH BONUS AWARD PROGRAM SUMMARY
The Compensation Committee (the “Committee”) of the Board of Directors of
Oceaneering International, Inc. (“Oceaneering”) approved the 2017 Annual Cash
Bonus Award Program (the “Program”) for executive officers of Oceaneering, and
for other participating employees of Oceaneering or its subsidiaries
(collectively, the “Company”) who are selected by the Committee, each under the
Amended and Restated 2010 Incentive Plan of the Company. Under the Program, cash
bonuses are based on the level of achievement of the following, as compared to
planned results approved by the Committee:
(a)
with respect to Oceaneering executive officer and other Corporate senior
management participants:

(i)
Company consolidated earnings before interest, taxes, depreciation and
amortization for the year ending December 31, 2017 (“Company EBITDA”) (100% of
award), subject to attaining:

(ii)
Quality and HSE goals for the Company (which, if not fully satisfied, will
reduce the award by up to 10%);

(b)
with respect to other Corporate and Shared Services participants:

(i)
Company EBITDA (75% of award);

(ii)
HSE goals for the Company (5% of award);

(iii)
Quality goals for the functional unit (5% of award); and

(iv)
individual goals (15% of award); and

(c)
with respect to Operations Group participants (other than participants in group
(a) or (b) above):

(i)
Company EBITDA (75% of award);

(ii)
Quality and HSE goals for the relevant Operations Group (10% of award); and

(iii)
individual goals (15% of award).

For each participant under the Program, the cash bonus achievable is a
percentage, approved by the Committee, of the participant’s 2017 annual base
salary.
The foregoing notwithstanding, the Committee has discretion to approve payment
of a lower amount under the Program than the amount otherwise determined under
the terms of the Program. Further, the Committee has delegated to the Chief
Executive Officer authority, with respect to Program participants other than
Oceaneering officers, to make additions and other changes to Program
participation for the 2017 year, including but not limited to the discretion to
approve payment to any participant, other than an Oceaneering officer, of a
lower amount under the Program than the amount otherwise determined under the
terms of the Program.
A participant must be employed by the Company, or a member of the Board of
Directors of Oceaneering, at the time the Company pays the cash bonuses under
the Program to receive a cash bonus.


